And by
MARSHALL, Circuit Justice
(to which POTTER, District Judge, assented): It is in the discretion of the court to permit the addition of a plea at any time before the trial; and the court will admit the plea where the justice of the ease requires it. And the plea now offered is such an one as justice requires the admission of. It would be a monstrous position that when judgments, after plea, had taken away all the assets, the executor or administrator should, notwithstanding, be compelled to answer the debts first pleaded to.
The plea was added.